 1   Frank A. Magnanimo, Esq. (SBN 174750)
 2   frank@magdeanlaw.com
     Audrey L. Priolo, Esq. (SBN 239576)
 3   audrey@magdeanlaw.com
 4   MAGNANIMO & DEAN, LLP
     21031 Ventura Blvd., Suite 803
 5   Woodland Hills, California 91364
 6   Tel.: (818) 305-3450; Fax: (818) 305-3451

 7   Attorneys for Plaintiff
     Marcus Shoals, Sr.
 8

 9                        UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF CALIFORNIA
10
                              SACRAMENTO DIVISION
11

12
     MARCUS SHOALS, SR., an                    Case No. 2:18-cv-02355-WBS-EFB
13   individual,                                ORDER GRANTING PLAINTIFF
14                                              MARCUS SHOALS’ REQUEST TO
                  Plaintiff,                    APPEAR TELEPHONICALLY AT
15                                              DEFENDANTS' MOTION TO
                                                COMPEL ARBITRATION AND
16   vs.                                        PLAINTIFF’S MOTION TO
                                                REMAND
17   OWENS & MINOR DISTRIBUTION,
     INC., a corporation; STAFFMARK              DATE: October 29, 2018
18   HOLDINGS, INC., a corporation;
     STAFFMARK INVESTMENT, LLC,                  TIME: 1:30 p.m.
19   a limited liability company; JOHN           COURTROOM: 5
     CLINE, an individual; and DOES 1
20   through 50, inclusive,
21                Defendants.
22

23

24         Having considered Plaintiff Marcus Shoals, Sr.’s request to appear

25   telephonically at Defendants’ Motion to Compel Arbitration and Plaintiff’s Motion

26   for Remand set for October 29, 2018 at 1:30 p.m. and good cause appearing

27   therefore:

28

                                                 1
                                Request for Telephonic Appearance
                                                                        Printed on Recycled Paper
 1         IT IS HEREBY ORDERED that Plaintiff Marcus Shoals, Sr. may appear
 2   telephonically at Defendants’ Motion to Compel Arbitration and Plaintiff’s Motion
 3   for Remand set for October 29, 2018 at 1:30 p.m. Counsel for Plaintiff shall be
 4   available at (818) 305-3450.
 5         The courtroom deputy shall email counsel with instructions on how to
 6   participate in the telephone conference call.
 7          IT IS SO ORDERED.
 8         Dated: October 17, 2018
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28

                                                2
                               Request for Telephonic Appearance
                                                                         Printed on Recycled Paper
